Name: Commission Regulation (EEC) No 3451/83 of 6 December 1983 amending Regulation (EEC) No 2958/83 increasing to 300 000 tonnes the quantity of barley held by the British intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 342/ 16 Official Journal of the European Communities 7. 12 . 83 COMMISSION REGULATION (EEC) No 3451/83 of 6 December 1983 amending Regulation (EEC) No 2958/83 increasing to 300 000 tonnes the quantity of barley held by the British intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of ,29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 2958/83 (4) opened a standing invitation to tender for the export of 1 50 000 tonnes of barley held by the British intervention agency ; Whereas, in a communication of 24 November 1983 , the United Kingdom informed the Commission of the intention of its intervention agency to increase by 150 000 tonnes the quantity for which a standing invi ­ tation to tender for export has been opened ; Whereas the total quantity of barley held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened should be increased to 300 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of exit places and of regions and quantities in store ; whereas Annex I to Regulation (EEC) No 2958/83 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2958/83 is replaced by the following : 'Article 2 1 . ' The invitation to tender shall relate to a maximum quantity of 300 000 tonnes of barley to be exported to all third countries . 2 . The regions in which the 300 000 tonnes of barley is stored are listed in Annex I.' Article 2 Annex I to Regulation (EEC) No 2958/83 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 1 1 . 1975 , p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . h OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 289 , 22 . 10 . 1983 , p . 22 . 7. 12 . 83 Official Journal of the European Communities No L 342/ 17 ANNEX (tonnes) Place of storage Quantity Northern region 80 087 Midlands and East 129 701 Southern region 90 212